DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, and 30 are objected to because of the following informalities:
In claim 1, line 7, “the dirt separation device” should be “the cyclonic separation device” to be consistent throughout the claim.
In claim 2, line 5, “an elongate axis (A) which lies in a plane (Q1)” should be “the elongate axis (A) which lies in the plane (Q1)” since the limitations are mentioned in previous claims.
In claim 30, line 1, “is or is about 4” should be “is about 4”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-9, 11-13, 22-31, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claim 2, 11, 12, and 13 are dependent claims that do not refer to preceding claim, see MPEP 608.01(n)(B.2.).  For examination purposes, the examiner will assume the claims they depend on do proceed the claims.  Since claims 3-5 further depend on claim 2, they are also rejected.  
Claim 22 recites the limitation "the end wall” and “the first dust collection chamber lid” in lines 14-15.  There is insufficient antecedent basis for these limitations in the claim.  Since claims 11-12, 23-24, 25-27, 31 further depend on claim 22, they are also rejected. 
Claim 25 recites the limitation “the first generally cylindrical portion” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Since claims 26-27 further depend on claim 25, they are also rejected. 
Claim 28 recites the limitation “the passage member” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Since claims 2-5, 13, 29-30, 35 further depend on claim 28, they are also rejected. 

Claim 28 recites the limitation “elongate axis (A)” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Since claims 2-5, 13, 29-30, 35 further depend on claim 28, they are also rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2013/0091655) in view of Hansen et al. (US 2004/0154126), hereinafter Hansen.
Regarding Claim 1, Smith discloses or teaches a housing (Fig. 10, item 202) supporting: a suction source (Fig. 11, item 216); a cyclonic separator device (Fig. 10, item 208) for separating dirt from dirt-laden air, wherein the cyclonic separator device has an elongate axis (A) (Fig. 10 below, axis A, see also Fig. 12, item 321) which lies in a plane (Q1) (Fig. 10, item 205); a user graspable handle (Fig. 10, item 206) having an elongate axis (C) (Fig. 10 below, axis C), a passage member (Fig. 10, item 210) for transporting dirt-laden air to the dirt separation device, the passage member having an Fig. 10 below, axis B), wherein the elongate axis (B) of the passage member and the elongate axis (C) of the user graspable handle lie in a plane (P1), and the elongate axis (A) of the cyclonic separator device intersects the plane (P1) (Fig. 10 below, plane P lies on the page with axis C and B, while axis A comes out of the page in the third dimension), and wherein the cyclonic separator device includes: a first separating chamber (Fig. 12, item 280) fluidly connected to the passage member for separating relatively coarse dust or debris from any dirt-laden air received from the passage member; an inlet (Fig. 12, item 326) through which dirt-laden air is drawn into the first dirt separating chamber, the inlet is positioned to direct dirt-laden air around the elongated axis (A) of the cyclonic separator device; a first dirt collection chamber (Fig. 12, item 320) for receiving dirt separated by the first separating chamber; a shroud (Fig. 12, item 290); an outlet (Fig. 17C, item 370) through which cleaner air exits the first separating chamber; a baffle (Fig. 12, item 328) positioned in the first dirt collection chamber which lies in a plane (R1) (Fig. 10 below, axis E) and wherein, in side view, the plane (Q1) is perpendicular to the vertical and the baffle is positioned above the plane (Q1) (Fig. 10 below, air enters from inlet from item 210 and goes past plane 205 and then cross back up through 205 and hits baffle on axis E since the baffle in Smith goes all the way around the dust container) such that dirt collected in the first dirt collection chamber reaches the plane (Q1) before the dirt reaches the baffle.  
While Smith does disclose a baffle, it does not show the baffle restricted to one space inside the dust container as demonstrated in the applicant’s drawings.  However, Hansen teaches a baffle located in one area within the dust container (Fig. 4, item 588).  It would have been obvious to one of ordinary skill in the art at the time the para. 0030-0031).
Regarding Claim 7, Smith discloses or teaches the inlet of the first separator chamber is positioned above the plane (Q1), and wherein, an angle formed between the plane (Q1) and plane (R1) is between 120 and 150 degrees. (Fig. 10 below, Angle M, since the baffle in Smith is around the whole dust container it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the baffle at this angle range).  
Regarding Claim 8, Smith discloses or teaches the inlet of the first separator chamber is positioned above the plane (Q1), and wherein, an angle formed between the plane (Q1) and plane (R1) is between 125 and 145 degrees. (Fig. 10 below, Angle M, since the baffle in Smith is around the whole dust container it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the baffle at this angle range).  
Regarding Claim 9, Smith discloses or teaches the inlet of the first separator chamber is positioned above the plane (Q1), and wherein, an angle formed between the plane (Q1) and plane (R1) is between 130 and 135 degrees. (Fig. 10 below, Angle M, since the baffle in Smith is around the whole dust container it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the baffle at this angle range).  

    PNG
    media_image1.png
    355
    659
    media_image1.png
    Greyscale

Claims 28, 2-5, 13, 29-30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hansen.
Regarding Claim 28, Smith discloses or teaches a first separating chamber (Fig. 10, item 280) for separating relatively coarse dust or debris from any dirt-laden air received from a passage member (Fig. 10, item 210); an inlet (Fig. 12, item 326) through which dirt-laden air is drawn into the first dirt separating chamber; a first dirt collection chamber (Fig. 12, item 320) for receiving dirt separated by the first separating chamber; a shroud (Fig. 12, item 290); an outlet (Fig. 17C, item 370) through which cleaner air exits the first separating chamber; a baffle (Fig. 12, item 328) positioned in the first dirt collection chamber which lies in a plane (R1) (Fig. 10 above, axis E), wherein the baffle extends from a first generally cylindrical portion (Fig. 12, item 322) in a radial direction towards an elongate axis (A) (Fig. 10 above, axis A; see also Fig. 12, item 321) a radial distance Br and wherein a diameter of the first dirt collection chamber is Dr, wherein the ratio (Dr:Br) is defined by the range: 3:1 ≤Dr:Br≤6:1. (para. 0029, distance of the baffle from sidewall in relation to the radius of the dust container)     
Fig. 4, item 588).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the baffle in Smith to be only located in one specific location instead of around the complete dust container as in Hansen, because having the baffle in one location enables the dirt to remain in the dust container and not reenter the air stream after being deposited in the bottom (para. 0030-0031).
While Smith disclose a ratio between the radius of the baffle and the radius of the dust container.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radius baffle in relation to the diameter of the dust container so that the ratio was 3:1 ≤Dr:Br≤6:1 in order to enhance cyclonic separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in the claim, the applicant must show that the chosen ratio are critical and unexpected results.
Regarding Claim 2, Smith discloses the cyclonic separator device has the elongate axis (A) which lies in the plane (Q1), wherein the elongate axis (A) of the cyclonic separator device is parallel with a floor surface, (Fig. 10 above, axis A extends above the floor and runs parallel) and wherein, in side view, the plane (Q1) is perpendicular to the vertical and the baffle is positioned above the plane (Q1) (Fig. 10 below, air enters from inlet from item 210 and goes past plane 205 and then cross back up through 205 and hits baffle on axis E since the baffle in Smith goes all the way around the dust container) such that dirt collected in the first dirt collection chamber reaches the plane (Q1) before the dirt reaches the baffle.  
Regarding Claim 3, Smith discloses or teaches in side view, the inlet of the first separating chamber is positioned below the plane (Q1)), and wherein, an angle formed between the plane (Q1) and plane (R1) is between 30 and 60 degrees. (Fig. 10 above, Angle P, since the baffle in Smith is around the whole dust container it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the baffle at this angle range).  
Regarding Claim 4, Smith discloses or teaches in side view the angle is between 35 and 55 degrees. (Fig. 10 above, Angle P, since the baffle in Smith is around the whole dust container it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the baffle at this angle range).  
Regarding Claim 5, Smith discloses or teaches in side view the angle is between 40 and 45 degrees. (Fig. 10 above, Angle P, since the baffle in Smith is around the whole dust container it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the baffle at this angle range).  
Regarding Claim 13, Smith discloses or teaches including a cover (Fig. 12, item 330) which defines an inwardly facing end wall of the first dirt collection chamber. 
While Smith does not disclose the baffle provided on the cover.  However, Hansen teaches the baffle provided on the cover (Figs. 3-4, item 588, para. 0029, extends up from bottom wall of dirt cup).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the baffle in Smith to be located on the cover as in Hansen, because having the baffle provided on the cover enables the baffle to not interfere with the removal of dirt from the dust container when emptied by the user.
Regarding Claim 29, while Smith disclose a ratio between the radius of the baffle and the radius of the dust container.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radius baffle in relation to the diameter of the dust container so that the ratio was 3:1 ≤Dr:Br≤5:1 in order to enhance cyclonic separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in the claim, the applicant must show that the chosen ratio are critical and unexpected results.
Regarding Claim 30, while Smith disclose a ratio between the radius of the baffle and the radius of the dust container.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radius baffle in relation to the diameter of the dust container so that the ratio is about 4 in order to enhance cyclonic separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).  Where patentability is said to be based upon particular chosen ratio or upon another variable 
Regarding Claim 35, Smith discloses or teaches a second separating chamber (Fig. 12, item 285) positioned generally within the shroud for separating relatively fine dirt from the dirt-laden air cleaned by the first separating chamber, a second dirt collection chamber (Fig. 12, item 316) in communication with the second separating chamber; an outlet (Fig. 12, item 256) through which cleaner air exits the second separating chamber; wherein the first separating chamber includes a generally cylindrical portion (Fig. 12, item 322) with a central axis (Fig. 12, item 321) and wherein the inlet is configured to direct the incoming dirt-laden air into said generally cylindrical portion such that it travels circumferentially around an inner surface of the first separating chamber, (Fig. 12, item 322) wherein the shroud is positioned generally centrally of the generally cylindrical portion of the first separating chamber and the shroud has a generally cylindrical portion (Fig. 12, item 290, para. 0121, 0126) having a height D with openings therein (Fig. 12, item 290, para. 0121 - perforated) for the passage of air there through towards the second separating chamber, wherein the second separating chamber includes: an inlet (Fig. 12, item 288) through which cleaned dirt-laden air exiting the first separating chamber is drawn into the second separating chamber; and a generally frusto-conical portion (Fig. 12, item 286, para. 0123) with a central axis (Fig. 12, item 257) and the generally frusto-conical portion has an end part (Fig. 12, item 287) in communication with the second dirt collection chamber through which fine dirt exits there through into the second dirt collection chamber, and wherein the inlet of the second separating chamber is configured to direct Fig. 17D) of the generally frusto-conical portion.    
Claims 22, 11, 12, 23-24, 25-27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hansen.
Regarding Claim 22, Smith discloses or teaches a first separating chamber (Fig. 10, item 280) for separating relatively coarse dust or debris from any dirt-laden air, an inlet (Fig. 12, item 326) through which dirt-laden air is drawn into the first dirt separating chamber; a first dirt collection chamber (Fig. 12, item 320) for receiving dirt separated by the first separating chamber; a shroud (Fig. 12, item 290); an outlet (Fig. 17C, item 370) through which cleaner air exits the first separating chamber; a baffle (Fig. 12, item 328) positioned in the first dirt collection chamber which lies in a plane (R1) (Fig. 10 above, axis E), wherein the generally cylindrical portion (Fig. 12, item 322) of the first separating chamber has a height Hc and wherein the baffle extends upwardly from the end wall of the first dirt collection chamber lid a height Bh wherein the ratio (HC:Bh ) is defined by the range: 1.4≤Hc:Bh≤1.9:1 (para. 0029, baffle can vary in height based on percentage with the height of the dust container)     
While Smith does disclose a baffle, it does not show the baffle restricted to one space inside the dust container as demonstrated in the applicant’s drawings.  However, Hansen teaches a baffle located in one area within the dust container (Fig. 4, item 588).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the baffle in Smith to be only located in one specific location instead of around the complete dust container as in Hansen, because having para. 0030-0031).
While Smith disclose a percentage between the height of the baffle and the height of the dust container.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the height of the baffle in relation to the height of the dust container so that the ratio was 1.4≤Hc:Bh≤1.9:1 in order to enhance cyclonic separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in the claim, the applicant must show that the chosen ratio are critical and unexpected results.
Regarding Claim 11, wherein the first dirt collection chamber includes a generally cylindrical portion (Fig. 12, item 322) and the baffle is connected to the generally cylindrical portion or is in abutment with the generally cylindrical portion (Fig. 12, item 328).  
Regarding Claim 12, Smith discloses or teaches including a cover (Fig. 12, item 330) which defines an inwardly facing end wall of the first dirt collection chamber. 
While Smith does not disclose the baffle provided on the cover.  However, Hansen teaches the baffle provided on the cover (Figs. 3-4, item 588, para. 0029, extends up from bottom wall of dirt cup).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the baffle in Smith to be located on the cover as in Hansen, because having the baffle provided on the cover 
Regarding Claim 23, while Smith disclose a percentage between the height of the baffle and the height of the dust container.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the height of the baffle in relation to the height of the dust container so that the ratio was 1.6≤Hc:Bh≤1.8:1 in order to enhance cyclonic separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in the claim, the applicant must show that the chosen ratio are critical and unexpected results.
Regarding Claim 24, while Smith disclose a percentage between the height of the baffle and the height of the dust container.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the height of the baffle in relation to the height of the dust container so that the ratio is about 1.7 in order to enhance cyclonic separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in the claim, the applicant must show that the chosen ratio are critical and unexpected results.
Regarding Claim 25, Smith discloses or teaches the baffle extends from a first generally cylindrical portion (Fig. 12, item 322) in a radial direction towards an elongate axis (A) (Fig. 10 above, axis A; see also Fig. 12, item 321) a radial distance Br and wherein a diameter of the first dirt collection chamber is Dr, wherein the ratio (Dr:Br) is defined by the range: 3:1 ≤Dr:Br≤6:1. (para. 0029, distance of the baffle from sidewall in relation to the radius of the dust container)     
While Smith disclose a ratio between the radius of the baffle and the radius of the dust container.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radius baffle in relation to the diameter of the dust container so that the ratio was 3:1 ≤Dr:Br≤6:1 in order to enhance cyclonic separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in the claim, the applicant must show that the chosen ratio are critical and unexpected results.
Regarding Claim 26, while Smith disclose a ratio between the radius of the baffle and the radius of the dust container.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radius baffle in relation to the diameter of the dust container so that the ratio was 3:1 ≤Dr:Br≤5:1 in order to enhance cyclonic separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).  Where patentability is said to be based upon particular chosen ratio or upon another 
Regarding Claim 27, while Smith disclose a ratio between the radius of the baffle and the radius of the dust container.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radius baffle in relation to the diameter of the dust container so that the ratio is about 4 in order to enhance cyclonic separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in the claim, the applicant must show that the chosen ratio are critical and unexpected results.
Regarding Claim 31, Smith discloses or teaches a second separating chamber (Fig. 12, item 285) positioned generally within the shroud for separating relatively fine dirt from the dirt-laden air cleaned by the first separating chamber, a second dirt collection chamber (Fig. 12, item 316) in communication with the second separating chamber; an outlet (Fig. 12, item 256) through which cleaner air exits the second separating chamber; wherein the first separating chamber includes a generally cylindrical portion (Fig. 12, item 322) with a central axis (Fig. 12, item 321) and wherein the inlet is configured to direct the incoming dirt-laden air into said generally cylindrical portion such that it travels circumferentially around an inner surface of the first separating chamber, (Fig. 12, item 322) wherein the shroud is positioned generally centrally of the generally cylindrical portion of the first separating chamber and the Fig. 12, item 290, para. 0121, 0126) having a height D with openings therein (Fig. 12, item 290, para. 0121 - perforated) for the passage of air there through towards the second separating chamber, wherein the second separating chamber includes: an inlet (Fig. 12, item 288) through which cleaned dirt-laden air exiting the first separating chamber is drawn into the second separating chamber; and a generally frusto-conical portion (Fig. 12, item 286, para. 0123) with a central axis (Fig. 12, item 257) and the generally frusto-conical portion has an end part (Fig. 12, item 287) in communication with the second dirt collection chamber through which fine dirt exits there through into the second dirt collection chamber, and wherein the inlet of the second separating chamber is configured to direct the incoming said cleaned dirt-laden air such that it travels circumferentially around an inner surface (Fig. 17D) of the generally frusto-conical portion.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oh (US 2003/0051452) Fig. 5, para. 0027-0028 teaches ratios of baffle height and radius in comparison to dust container height and radius.  Peace et al. (US 2013/0160233) Fig. 3, item 52 teaches frusto-conical portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        04/20/2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723